Citation Nr: 1225680	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-38 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1966 to April 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2005, a statement of the case was issued in September 2008, and a substantive appeal was timely received in November 2008.  The Board notes that a rating decision in September 2006 confirmed and continued the previous denial of service connection for PTSD and the Veteran filed a notice of disagreement with this rating decision in September 2007.  Further, the rating decision in March 2005 also denied entitlement to service connection for atopic dermatitis; however, the Veteran did not file a notice of disagreement with this determination and the issue of service connection for a skin condition to include atopic dermatitis is not in appellate status.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1. Given the time period during which the Veteran was assigned to Vietnam and the type of incidents he reported that were stressful, resolving all reasonable doubt in favor of the Veteran, this information is sufficient to corroborate that the Veteran was exposed to life-affecting stressors to include fear of hostile military activity. 

2. The Veteran has been diagnosed as having PTSD. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Since the claim is resolved in the Veteran's favor, compliance with the VCAA is moot.


Analysis 

Eligibility for a PTSD service connection award requires that three elements must be present according to VA regulations: 

(1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); 

(2) credible supporting evidence that the claimed inservice stressor actually occurred; and 

(3) a link, established by medical evidence, between the current symptoms and the claimed inservice stressor. 

38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d); see also 38 U.S.C.A. § 1154(b); VAOPGCPREC 12-99. 

VA General Counsel has held that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 Fed. Reg. 6,256 -58 (Feb. 8, 2000). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for veterans without documentation of having engaged in combat with the enemy.  See 75 Fed. Reg. 39,843 -39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843 -39,852).  The Veteran in this case receives consideration under the amended version of 38 C.F.R. 
§ 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010. 

Initially, the Board notes that personnel records shows that the Veteran served in Vietnam from 1968 to 1969 as a combat engineer.  The records show that he served in Vietnam from August 1968 to December 1968 with the 87th Engineer Construction Battalion and in January 1969 he was in Vietnam with the 116th Engineer Combat Battalion.  

In multiple statements the Veteran contended that during service in Vietnam he was exposed to skirmishes, satchel bombs, gunfire, mortar attacks, and dead bodies.  For example, in a statement dated in September 2004, the Veteran asserted that in the summer of 1968 his base camp at Phan Thiet was attacked by gunfire and mortar rounds and he saw dead and mutilated bodies.  He also stated that in August 1968, he was repairing a bridge in Cu Chi where there was mortar fire and one of his buddies was killed by a land mine.  In an undated statement the Veteran indicated that while on patrol duty he saw his fellow service buddy, "Frenchy", killed in a booby trap.  

The U.S. Armed Services Center for Unit Records Research (then known as CURR) was unable to verify an attack against Phan Thiet in the summer of 1968; however, CURR was able to verify that in May 1968 Phan Thiet Airfield was hit by rockets and mortars and that the 116th Engineer Battalion rehabilitated the Phan Thiet Airfield for the period ending on January 31, 1969.  As noted above, the Veteran was with the 116th Engineer Battalion in January 1969.  CURR did not have enough information to verify the death of the Veteran's buddy.  In this regard, the Board finds that the Veteran's stressors, while not totally verified, are related to his being in a war zone or hostile territory.  

A review of his service treatment records shows that they are silent as to any diagnosis of a psychiatric disorder, to include PTSD, during service.  After service, the medical evidence consists of private and VA medical records dated from 2002 to 2006.  These records show a diagnosis of PTSD, major depressive disorder, anxiety, and effective disorder.  On VA PTSD examination in February 2005, the Veteran was diagnosed with PTSD in accordance with the DSM IV criteria.  On VA evaluation in August 2004, the examiner, Dr. B.D., who is a VA psychiatrist, provided a diagnosis of PTSD per the DSM IV criteria and determined that the Veteran's PTSD was based on his fear of hostile military activity during service in Vietnam where he was exposed to near death experiences, gunfire, and dead bodies.  The examiner noted that the Veteran's symptoms included distressing dreams, sleep problems, avoidance, poor concentration, occupational and social distress and impairment, hypervigilance, and startle response.  In July 2004, a VA psychologist, Dr. S.K.W., cosigned a psychological evaluation report by a psychology intern, who provided a diagnosis of PTSD based on the traumatic events the Veteran experienced in Vietnam to include death, fear, and helplessness.  The examiner indicated the Veteran's symptoms included nightmares, flashbacks, and difficulty concentrating.  

The Veteran has proffered numerous statements that discuss his duties and observations while he was stationed in Vietnam.  Given the time period during which he was assigned to Vietnam and the type of incidents he reported that were stressful, the Board finds this information is sufficient to corroborate that he was exposed to significant, life-affecting stressors including fear of hostile military activity.  See Pentecost v. Principi, 16 Vet. App. 124 (2002) and 
38 C.F.R. § 3.304(f)(3).  After review of the evidence the Board finds that service personnel records and the historical information concerning the Veteran's units establish that he served in a hostile area.  As his stressors are consistent with service in a hostile territory, the Board finds no further verification of the Veteran's stressors are necessary. 

The record presents a valid diagnosis of PTSD by a VA psychiatrist based on stressful experiences the Veteran reported he underwent during his service in Vietnam to include fear of hostile military activity.  This opinion is consistent with the other evidence of record.  Accordingly, after careful review of all the evidence of record, the Board finds that the Veteran manifests PTSD symptoms that are the result of stressors he experienced while in Vietnam.  The Board, therefore, concludes that service connection for PTSD is appropriate.  As the weight of the evidence is in favor of a conclusion that the Veteran's PTSD is related to service and resolving reasonable doubt in his favor, the Board concludes that the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.304(f). 

The Board notes that the Veteran has been diagnosed as having a major depressive disorder, anxiety, and effective disorder.  However, the Veteran's claim encompasses all of his diagnosed psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the fact that the Board is granting service connection for PTSD, which is rated under the same General Rating Formula for Mental Disorders (38 C.F.R. § 4.130 , Diagnostic Codes 9201-9440), as are the other diagnosed psychiatric disorders, a separate discussion of the Veteran's psychiatric disorders other than PTSD is unnecessary.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130; see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate ratings would ever be warranted for variously diagnosed psychiatric disabilities).  


ORDER

Service connection for PTSD is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


